Decided that a notice of appeal served before an appeal .has been with the clerk of the court is irregular.
M¡i-etio8am°sn °*" appeal bond.
puiy irofficer approving of Sureties in an
who hása?een°r cause cannotap-Sond0 appeal
#^ial ^1C affidavit df justification by Sureties in aii appeal bond should state that they are freeholders in this state, as well as residents therein, or that they are householders; that is housekeepers or masters and heads of families.
That the rule directing the officer Who approves the sure-11 ties, to require them to justify, means that lie shall not only examine them on oath as to the extent of their pecuniary responsibility but also as to their residence' and other qualifications to become sureties according to law and the practice of the court. . And that if the rule of the coúrt is not complied with in this respect the proceeding is irregular, That au appeal bond cannot be approved by a vice chance^or w'10’ before his appointment, has acted as solicitor or counsel in the cause.
Appeal dismissed, with costs ; but without prejudice to the right to bring a new appeal, within the time allowed by law for appealing.